GRIFFIN, J.
Cecilia Velasquez, the former wife, timely appeals an order modifying a final judgment of dissolution, changing the primary residential responsibility for the parties’ child and adjusting child support.1
The initial issue on appeal is whether the trial court is entitled to rescind an order of recusal, entered by mistake after it had made its oral ruling, in order for the court to enter a written order. We conclude, under the facts of this case, that the court was not without jurisdiction to issue the appealed order.
We also conclude that the court’s transfer to husband of primary residential responsibility for the parties’ daughter for post-dissolution conduct is supported by competent substantial evidence. There is also record evidence to support the court’s decision reposing decision-making authority for the child’s medical, medication, dental, orthodontic, eye care, counseling and school issues in the father and ordering child support based on a forty-hour work week.
It is a close question whether the trial court abused its discretion by limiting wife to supervised visitation with the parties’ child, based on the fear that wife would leave the country with her daughter if visitation were unsupervised. The evidence concerning the need for supervised visitation is weak, consisting solely of husband’s testimony that wife once told him that she intends to move back to Colombia with the child. It is some evidence, however, and the court evidently believed the risk was real. We are unable to say the court abused its discretion, but the severity of this limitation on this pareni/child relationship is such that it should be subject to reconsideration by the trial court as circumstances warrant, including the question whether, on balance, some less drastic remedy would restrict the mother’s ability to remove the child to Colombia.
AFFIRMED.
THOMPSON, C.J., and ORFINGER, R. B., J., concur.

. Wife also filed a motion for writ of prohibition, which this court elected to treat as an appeal, which is why this case has two appellate case numbers.